MEMORANDUM OPINION
 
No. 04-10-00915-CR
 
Thomas Theron SNELL,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 83rd
Judicial District Court, Val Verde County, Texas
Trial Court No. 11,496
Honorable Carl
Pendergrass, Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Sandee
Bryan Marion, Justice
 
Delivered and
Filed:  April 20, 2011
 
DISMISSED
 
           We abated this appeal and
directed the trial court to conduct a hearing to determine the status of
appellant’s appeal.  Following the trial court’s status hearing, we received
the findings and recommendations of the trial court.  The trial court found
that the appellant has abandoned his appeal by failing to comply with its prior
order requiring him to pay $4,500 for the appellate record and to deposit $500
per month into the registry of the court for the services of an appellate
attorney.  The trial court has recommended that we dismiss appellant’s appeal. 
This court, having considered the documents on file and the trial court’s
findings and recommendations, is of the opinion that appellant’s appeal should
be dismissed.  It is therefore ordered that this appeal is reinstated on the
docket of this court and dismissed.[1] 
See Cuellar v. State, No. 13-09-00063-CR, 2010 WL 197311, at *1 (Tex.
App.—Corpus Christi Jan. 21, 2010, no pet.) (mem. op., not designated for
publication) (dismissing an appeal after the trial court found appellant to
have abandoned his appeal). 
 
PER
CURIAM
DO NOT PUBLISH




[1]
On April 11, 2011, we received a response from the appellant complaining about
the trial court’s findings and recommendations.  Appellant’s response, however,
provides no basis to disregard the court’s findings or recommendations.